UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22685 FEG DIRECTIONAL ACCESS FUND LLC (Exact name of registrant as specified in charter) , SUITE 1600 CINCINNATI, OHIO 45202 (Address of principal executive offices) (Zip code) RYAN WHEELER , SUITE 1600 CINCINNATI, OHIO 45202 (Name and address of agent for service) Registrant's telephone number, including area code: 888-268-0333 Date of fiscal year end: March 31 Date of reporting period: March 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO STOCKHOLDERS. FEG Directional Access Fund LLC Financial Statements Year Ended March 31, 2013 Contents Report of Independent Registered Public Accounting Firm 1 Statement of Assets, Liabilities and Member’s Capital 2 Schedule of Investments 3 Statement of Operations 5 Statements of Changes in Members’ Capital 6 Statement of Cash Flows 7 Notes to Financial Statements 8 Other Information Fund Management 18 Other Information 21 Privacy Policy 24 Report of Independent Registered Public Accounting Firm The Board of Directors and Members of FEG Directional Access Fund LLC We have audited the accompanying statement of assets, liabilities and members’ capital of FEG Directional Access Fund LLC (formerly FEG Equity Access Fund LLC) (the Fund), including the schedule of investments, as of March 31, 2013, and the related statements of operations and cash flows for the year then ended, and the statements of changes in members’ capital for each of the two years in the period then ended. These financial statements are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our procedures included confirmation of securities owned as of March 31, 2013, by correspondence with the custodian or management of the underlying investment funds.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of FEG Directional Access Fund LLC at March 31, 2013, the results of its operations and its cash flows for the year then ended, and the changes in its members’ capital for each of the two years in the period then ended, in conformity with U.S.generally accepted accounting principles. Cincinnati, OH May 29, 2013 1 FEG Directional Access Fund LLC Statement of Assets, Liabilities and Members' Capital March 31, 2013 Assets Cash $ Short-term investments (cost $2,270,594) Investments in Portfolio Funds, at fair value (cost $76,969,697) Other assets 19 Total assets $ Liabilities and members’ capital Capital withdrawals payable $ Management fee payable Professional fees payable Accounting and administration fees payable Other liabilities Total liabilities Members’ capital Total liabilities and members’ capital $ Components of members’ capital Capital contributions (net) $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Accumulated net unrealized appreciation on investments Members' capital $ See accompanying notes. 2 FEG Directional Access Fund LLC Schedule of Investments March 31, 2013 Percentage Fair of Members’ Withdrawals Investment Name Cost Value Capital Permitted Investments in Portfolio Funds:(1) United States: Hedged Equity: Asian Century Quest Fund (QP), L.P. $ $ 5.3 % Quarterly Broadway Gate Onshore Fund, L.P. Quarterly(2) Conatus Capital Partners, L.P. Quarterly(2) Discovery Equity Partners, L.P. Quarterly(3) ESG Cross Border Equity Fund, L.P. Quarterly Fine Partners I, L.P. Annually(4) Highside Capital Partners, L.P. Quarterly(2) Hoplite Partners, L.P. Annually(3) Indus Asia Pacific Fund, L.P. Quarterly(2) Marble Arch Investments, L.P. Semi-Annually(2) Moon Capital Global Equity Fund, L.P. Quarterly (5) Palo Alto Healthcare Fund II, L.P. Semi-Annually(3) PFM Diversified Fund, L.P. Quarterly(4) Scout Capital Partners II, L.P. Quarterly(2) Tiger Consumer Partners, L.P. Quarterly Tybourne Equity (US) Fund Quarterly(4) Total Investments in Portfolio Funds $ $ 97.7 % Short-Term Investments: Money Market Fund: Federated Government Obligations Fund #5, 0.01% (6) $ $ 2.6 % Total Investments in Portfolio Funds and Short-Term Investments $ $ 100.3 % Liabilities in excess of other assets ) )% Members' Capital $ 100.0 % See accompanying notes. 3 FEG Directional Access Fund LLC Schedule of Investments (continued) March 31, 2013 Type of Investment as a Percentage Total Members' Capital (unaudited): Non-income producing. Withdrawals from these portfolio funds are permitted after a one year lock-up period from the date of the initial investment. Withdrawals from these portfolio funds are permitted after a two year lock-up period from the date of the initial investment. Withdrawals from these portfolio funds are permitted after a three year lock-up period from the date of the initial investment. Withdrawals from these portfolio funds are permitted after a three year lock-up period from the date of the initial investment, with 1/12 of the total investment becoming eligible for redemption each quarter. The rate shown is the annualized 7-day yield as of March 31, 2013. See accompanying notes. 4 FEG Directional Access Fund LLC Statement of Operations Year Ended March 31, 2013 Investment income Dividend income $ Expenses Management fees Professional fees Accounting and administration fees Withholding tax expense Compliance fees Insurance Directors fees Custodian fees Other fees Total expenses Net investment loss $ ) Net realized and unrealized gain on investments Net realized gain on investments Net change in unrealized appreciation/(depreciation) on investments Net realized and unrealized gain on investments Net increase in members' capital resulting from operations $ See accompanying notes. 5 FEG Directional Access Fund LLC Statements of Changes in Members’ Capital For the Year Ended March 31, 2012 and March 31, 2013 Members’ Capital Members’ capital at March 31, 2011 $ Capital contributions Capital withdrawals ) Net investment loss ) Net realized loss on investments ) Net change in unrealized appreciation/(depreciation) on investments Members’ capital at March 31, 2012 $ Capital contributions Capital withdrawals ) Net investment loss ) Net realized gain on investments Net change in unrealized appreciation/(depreciation) on investments Members’ capital at March 31, 2013 $ See accompanying notes. 6 FEG Directional Access Fund LLC Statement of Cash Flows For the Year Ended March 31, 2013 Operating activities Net increase in members' capital resulting from operations $ Adjustments to reconcile net increase in members' capital resulting from operations to net cash provided by operating activities: Purchases of investments in Portfolio Funds ) Proceeds from sales of investments in Portfolio Funds Net realized gain on investments in Portfolio Funds ) Net change in unrealized (appreciation)/depreciation on investments in Portfolio Funds ) Changes in operating assets and liabilities: Short-term investments Other assets 10 Management fee payable ) Professional fees payable ) Accounting and administration fees payable Other liabilities Net cash provided by operating activities Financing activities Proceeds from capital contributions Payments for capital withdrawals ) Net cash used in financing activities ) Net change in cash Cash at beginning of year – Cash at end of year $ See accompanying notes. 7 FEG Directional Access Fund LLC Notes to Financial Statements March 31, 2013 1. Organization FEG Directional Access Fund LLC (the Fund, formerly known as FEG Equity Access Fund LLC) was formed on February 3, 2010, and is a Delaware limited liability company that commenced operations on April 1, 2010. The Fund registered with the U.S. Securities and Exchange Commission (the SEC) on April 2, 2012, under the Investment Company Act of 1940, as amended (the 1940 Act), as a non-diversified, closed-end management investment company.The Fund’s Board of Directors (the Board) has overall responsibility for the management and supervision of the Fund’s operations. To the extent permitted by applicable law, the Board may delegate any of its respective rights, powers and authority to, among others, the officers of the Fund, any committee of the Board, or the Investment Manager. Under the supervision of the Board and pursuant to an investment management agreement, FEG Investors, LLC serves as the investment manager (the Investment Manager) to the Fund. The Investment Manager is a registered investment adviser with the SEC under the Investment Advisers Act of 1940, as amended (the Advisers Act). Pursuant to a sub-advisory agreement with the Investment Manager and the Fund, InterOcean Capital, LLC, an investment adviser registered under the Advisers Act, serves as the Fund’s sub-adviser (in such capacity, the Sub-Adviser).The Sub-Adviser participates by appointing a member of the Investment Manager’s investment policy committee, thereby assisting in oversight of the Fund’s investments, making Portfolio Fund Manager selection and termination recommendations and approving significant and strategic asset allocation changes. The Fund’s primary investment objective is to meet or exceed the return of the broad equity markets over a full market cycle with less volatility than the equity markets as measured by the S&P 500 Index, although there can be no assurance that the Fund will achieve this objective. The Fund was formed to capitalize on the experience of the Investment Manager’s principals by creating a fund-of-funds product, which offers professional portfolio fund manager due diligence, selection and monitoring, consolidated reporting, risk monitoring, and access to portfolio fund managers for a smaller minimum investment than would be required for direct investment. The Investment Manager manages the Fund by allocating its capital among a number of independent general partners or investment managers (the Portfolio Fund Managers) acting through pooled investment vehicles and/or managed accounts (collectively, the Portfolio Funds). Limited liability company interests (Interests) of the Fund are offered only to investors (Members) that represent that they are an “accredited investor” within the meaning of Rule 501 under the Securities Act of 1933, as amended. 8 FEG Directional Access Fund LLC Notes to Financial Statements (continued) 1. Organization (continued) JD Clark and Company, a division of UMB Fund Services, Inc. and a subsidiary of UMB Financial Corporation, serves as the Fund’s administrator (the Administrator). The Fund has entered into an agreement with the Administrator to perform general administrative tasks for the Fund, including but not limited to maintenance of books and records of the Fund and the capital accounts of the Members of the Fund. 2. Significant Accounting Policies The financial statements have been prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP). The preparation of these financial statements requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Short-Term Investments Short-term investments represent an investment in a money market fund. Short-term investments are recorded at fair value. Dividend income is recorded on the ex-dividend date. Investments in Portfolio Funds The Fund values its investments in Portfolio Funds at fair value, which generally represents the Fund’s pro rata interest in the Members’ capital of the Portfolio Funds, net of management fees and incentive allocations payable to the Portfolio Funds’ Portfolio Fund Managers. The underlying investments held by the Portfolio Funds are generally valued at fair value in accordance with the policies established by the Portfolio Funds, as described in their respective financial statements and agreements. Due to the inherent uncertainty of less liquid investments, the value of certain investments held by the Portfolio Funds may differ from the values that would have been used if a ready market existed. The Portfolio Funds may hold investments for which market quotations are not readily available and are thus valued at their fair value, as determined in good faith by their respective Portfolio Fund Managers. Net realized and unrealized gains and losses from investments in Portfolio Funds are reflected in the Statement of Operations. Realized gains and losses from Portfolio Funds are recorded on the average cost basis. 9 FEG Directional Access Fund LLC Notes to Financial Statements (continued) 2. Significant Accounting Policies (continued) For the period April 1, 2012 through March 31, 2013, the aggregate cost of purchases and proceeds from sales/withdrawals of investments were $10,500,000 and $14,355,738, respectively. Fair Value of Financial Instruments In accordance with Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in a timely transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. ASC 820 establishes a three-tier hierarchy to distinguish between (1)inputs that reflect the assumptions that market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs), and (2)inputs that reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical investments. Level 2 – Other significant observable inputs (including quoted prices for similar investments). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those investments. The units of account that are valued by the Fund are its interests in the Portfolio Funds and not the underlying holdings of such Portfolio Funds. Thus, the inputs used by the Fund to value its investments in each of the Portfolio Funds may differ from the inputs used to value the underlying holdings of such Portfolio Funds. 10 FEG Directional Access Fund LLC Notes to Financial Statements (continued) 2. Significant Accounting Policies (continued) Investments in Portfolio Funds are classified within Level 2 of the fair value hierarchy if the Fund has the ability to redeem the investments at the measurement dates or if the investments are redeemable in the near term in accordance with the normal operating protocols in the Portfolio Funds’ agreements. Investments in Portfolio Funds are classified within Level 3 of the fair value hierarchy if the Fund does not know when it will have the ability to redeem its investments or the investments are not redeemable within one year under the normal operating protocols of the Portfolio Funds’ agreements. The following table represents the investments carried at fair value on the Statement of Assets, Liabilities and Members’ Capital by level within the valuation hierarchy as of March 31, 2013: Investments Level 1 Level 2 Level 3 Total Portfolio Funds $
